Citation Nr: 0506365	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  04-26 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to January 16, 
2003, for reimbursement under Chapter 35 for licensing and 
certification test fees for Oklahoma educators incurred from 
1999 to 2002.

2.  Entitlement to an effective date prior to January 16, 
2003, for reimbursement under Chapter 35 for online 
coursework administered by Global Tesol College.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.  The appellant in the current appeal is the veteran's 
stepson.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 2004 decisions by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In January 2005, the appellant testified 
before the undersigned Veterans Law Judge at a Board 
videoconference hearing. 

The issue of entitlement to an effective date prior to 
January 16, 2003, for reimbursement under Chapter 35 for 
online coursework administered by Global Tesol is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The appellant will be notified if further 
action is required on his part.




FINDING OF FACT

On January 16, 2004, the appellant filed an application for 
Chapter 35 education benefits for reimbursement of Oklahoma 
educator certification examination fees taken from 1999 to 
2003.


CONCLUSION OF LAW

The requirements for an effective date prior to January 16, 
2003, for reimbursement of education benefits under Chapter 
35, Title 38, United States Code, for payment of Oklahoma 
educator certification examination fees for the period from 
1999 to 2002 have not been met.  38 U.S.C.A. § 3501(a)(5) 
(West 2002); 38 C.F.R. § 21.4131(a) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) are relevant to Chapter 51 of 
Title 38 of the United States Code and do not appear to apply 
in cases regarding educational benefits governed by Chapter 
35.  See Barger v. Principi, 16 Vet. App.132, 138 (2002).  In 
any event, the Board finds that the provisions of VCAA have 
been met.  The appellant has been informed, via a Statement 
of the Case, and in a correspondence with VA of the nature of 
the evidence needed to substantiate his claim.  He also had 
the opportunity to submit written argument and evidence in 
support of his claim, and attended a Board videoconference 
hearing on January 2005.  All evidence necessary for the 
determination that needs to be made has been obtained.  
Consequently, no further notification or assistance is 
necessary.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  Additionally, in the instant case, it is not 
the factual evidence that is dispositive of this appeal, but 
rather the interpretation and application of the governing 
statute.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Factual Background

The appellant, who was born in March 1979, is the stepson of 
the veteran.

In a February 2001 rating decision, the veteran was granted 
entitlement to a permanent and total disability rating due to 
service-connected disability, effective from November 14, 
2000.  

The RO informed the appellant in writing that he qualified 
for Dependents Educational Assistance under Chapter 35 and 
provided him with information regarding choosing a beginning 
date.  

The appellant's application for Chapter 35 educational 
assistance benefits, VA Form 22-5490, was received in July 
2001.  The appellant noted on the application that he was 
currently enrolled at the University of Oklahoma in the 
Masters of Social Work Program.  

On January 16, 2004, the appellant submitted to the RO a 
request in writing for compensation for a number of 
professional tests he took for Oklahoma educators during the 
years from 1999 to 2003.  These tests included two 
Professional Teacher Tests in 1999, two Professional Teacher 
Tests in 2000, four Professional Teacher Tests in 2001 and 
two Professional Teacher Tests in 2002.   

In March 2004, the RO informed the appellant that VA could 
not reimburse him for the above-noted tests taken from 1999 
to 2002 because his application for reimbursement was 
received in January 2004, which was over one year after he 
took the examinations.  

In the March 2004 Notice of Disagreement, the appellant said 
that he could not have applied for the benefits any earlier 
than January 2004 because he did not know that he was 
eligible for reimbursement of such costs prior to that time.  
He said his sister informed him of the professional test 
benefits in January 2004 and that had he known about it 
earlier than this, he certainly would have applied earlier.  
He said that he had been out of the country at various times 
during the period in question and did not have access to the 
internet and VA's website for much of the time.  He asserted 
that VA had a duty to "adequately inform" individuals of 
their eligibility for professional test 
compensation/reimbursement.

Also in March 2004, the RO received letters from the 
appellant's mother and sister in support of his claim.

During a January 2005 Board hearing, the appellant 
acknowledged that he filed a claim for the benefits in 
question in January 2004 and the reason he did not file for 
these benefits any earlier is that he had simply been unaware 
of his eligibility for such benefits.  He said that he never 
received any information from VA regarding his entitlement to 
this benefit.

III.  Analysis

The law provides that each eligible person shall, subject to 
certain provisions, be entitled to receive educational 
assistance.  See 38 U.S.C.A. § 3510 (West 2002).  The term 
"program of education" includes licensing or certification 
tests, the successful completion of which demonstrates an 
individual's possession of the knowledge or skill required to 
enter into, maintain, or advance employment in a 
predetermined and identified vocation or profession, provided 
such tests and the licensing or credentialing organizations 
or entities that offer such tests are approved by the 
Secretary in according with section 3689 of this title.  
38 U.S.C.A. § 3501(a)(5); see also VA circular 22-01-1.

In this case, the issue is not whether the claimant is 
eligible for Chapter 35 benefits because VA has already 
determined that he is eligible.  Rather, the issue is what is 
the proper commencing date for the award of Chapter 35 DEA 
benefits for professional tests taken from 1999 to 2002 in 
Oklahoma.

The appellant in this case does not dispute that he initially 
filed his claim in January 2004 for retroactive payment of 
fees for professional tests taken from 1999 to 2003, but 
rather faults VA with failing to inform him of his 
eligibility to this benefit.  In other words, he asserts that 
he had no way of knowing that he was entitled to such a 
benefit prior to January 2004 when his sister informed him of 
his eligibility at which time he promptly filed a claim.  

Applicable VA regulations provide that the commencing date of 
an award of Chapter 35 educational benefits shall be the 
latest of the following dates:  (1) the beginning date of 
eligibility as determined by § 21.3041(a) or (b) or by § 
21.3046(a) or (b), whichever is applicable; (2) one year 
before the date of claim as determined by § 21.1029(b); (3) 
the date certified by school or establishment under 
§ 21.4131(b) or (c); or, (4) the effective date of the 
approval of the course, or one year before the date VA 
receives the approval notice, whichever is later.  38 C.F.R. 
§ 21.4131(d)(1) (2004).

The "date of claim" is defined as the date on which a valid 
claim or application for educational assistance is considered 
to have been filed with VA, for purposes of determining the 
commencing date of an award of that educational assistance.  
38 C.F.R. § 21.1029(b) (2004). 

Thus, by law, educational benefits cannot be awarded prior to 
one year before the claim was received.  No exceptions to the 
controlling legal criteria have been provided, and the Board 
has no authority to overturn or to disregard this very 
specific limitation on the award of Chapter 35 educational 
benefits.

The undisputed evidence in this case shows that the earliest 
claim filed by the appellant for DEA for professional tests 
taken from 1999 to 2003 was not received until January 16, 
2004.  Therefore, under the regulations, the appellant may 
not be paid educational assistance benefits for these test 
fees any earlier than January 16, 2003.  The regulations 
specifically prohibit payment of benefits prior to the date 
one year before receipt of the claim.  38 U.S.C.A. § 3501 
(West 2002); 38 C.F.R. §§ 21.3130(e), 21.4131 (2004).

On November 1, 2000, Congress revised the law governing, in 
pertinent part, effective dates for awards of Chapter 35 
benefits.  See Veterans Benefits and Health Care Improvement 
Act of 2000 (Act), Pub. L. No. 106- 419, 114 Stat. 1822 
(November 1, 2000).

This law, among other things, amended 38 U.S.C.A. § 
5113(b)(1) to provide that when determining the effective 
date of an award under Chapter 35, VA may consider the 
individual's application as having been filed on the 
eligibility date of the individual if that eligibility date 
is more than one year before the date of the initial rating 
decision.  38 U.S.C.A. § 5113 (West 2002).

The term "initial rating decision" means with respect to an 
eligible person a decision made by the Secretary that 
establishes (i) service connection for such veteran's death 
or (ii) the existence of such veteran's service-connected 
total disability permanent in nature, as the case may be.  
Id.

This revision does not help the appellant because his 
application was received more than one year after the initial 
rating decision.  Although 38 U.S.C.A. § 5113 (West 2002) 
provides that effective dates of awards of Chapter 35 
benefits shall, to the extent feasible, correspond to 
effective dates relating to awards of disability 
compensation, the Board cannot ignore the specific 
regulations which provide that the commencing date of an 
award of educational assistance shall not be earlier than the 
date one year prior to the date of receipt of the application 
or enrollment certification.

The Board has considered the appellant's contention that VA 
never informed him of his eligibility for reimbursement for 
professional tests and that he should not be penalized 
because of VA's failure to properly inform him of his 
entitlement to such a benefit.  However, the United States 
Court of Appeals for Veterans Claims has held that alleged 
ignorance cannot be used as an excuse for failure to follow a 
promulgated regulation.  See Morris v. Derwinski, 1 Vet. App. 
260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380, 384-85 (1947).  See also Velez v. West, 11 Vet. App. 
148, 156-57 (1998).  The Court in Morris noted that the 
Supreme Court of the United States had held that persons 
dealing with the Government were charged with knowledge of 
Federal statutes and lawfully promulgated agency regulations, 
regardless of actual knowledge or hardship resulting from 
innocent ignorance.  See Morris at 265.

In summary, although the Board can certainly understand the 
appellant's regret at having missed the statutory deadline 
for filing his claim for reimbursement for the professional 
tests he took from 1999 to 2002, the pertinent facts in this 
case are not in dispute and the law is dispositive.  The 
appellant's claim must therefore be denied because it is 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).




ORDER

The claim for entitlement to an effective date prior to 
January 16, 2003, for reimbursement of Chapter 35 education 
benefits for licensing and certification fees incurred from 
1999 to 2002 for Oklahoma educators is denied.


REMAND

In the March 2004 decision on appeal, the RO informed the 
appellant that VA could not pay for the TESOL certificate he 
earned online at Global TESOL College (Edmonton Canada) in 
2003 because the course had not been approved for the DEA 
program.  The RO at that time provided the appellant the name 
and address where an official from the school could apply for 
DEA approval and informed him that if the course is approved 
in the future, VA would act promptly on his claim.  

However, in the June 2004 statement of the case, the RO 
informed the appellant that educational benefits at TESOL 
licensing standard were being denied because VA "can only 
pay retroactive education benefits from January 16, 2003."  
Thus, the reason for the RO's initial denial in March 2004 is 
different from the reason provided on the SOC.  Furthermore, 
the dates provided on the SOC do not appear to match the 
evidence in the record.  Specifically, the SOC notes that the 
veteran filed for educational benefits at TESOL licensing 
standard in May 1998, but the course he is claiming 
compensation for took place from December 2002 to March 2003.  
Moreover, the evidence suggests that the veteran filed a 
claim for reimbursement for this Internet course in August 
2003.  

Accordingly, the Board finds that the June 2004 SOC is not 
complete enough to allow the appellant to present written 
and/or oral arguments before the Board.  That is, it does not 
clearly indicate that basis, law and correct facts of the 
denial.  See 38 C.F.R. § 19.29.   

Thus, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following action:

The RO must issue to the appellant and 
his representative an appropriate 
supplemental statement of the case, to 
include citation to and discussion of 
pertinent laws and regulations, and 
clear reasons and bases for the denial 
of retroactive payment of Chapter 35 
education benefits for online 
coursework administered by Global 
Tesol College, and afford them the 
appropriate opportunity to respond 
before the claims file is returned to 
the Board for further appellate 
consideration.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


